Exhibit 99.2 E.ON U.S. LLC and Subsidiaries Condensed Consolidated Financial Statements (Unaudited) As of September 30, 2010 and December 31, 2009 and for the three and nine months ended September 30, 2010 and 2009 INDEX OF ABBREVIATIONS AG Attorney General of Kentucky ARO Asset Retirement Obligation ASC Accounting Standards Codification BART Best Available Retrofit Technology Big Rivers Big Rivers Electric Corporation CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule Capital Corp. E.ON U.S. Capital Corp. CATR Clean Air Transport Rule CCN Certificate of Public Convenience and Necessity Centro Distribuidora de Gas Del Centro S.A. Clean Air Act The Clean Air Act, as amended in 1990 CMRG Carbon Management Research Group Company E.ON U.S. LLC and Subsidiaries CT Combustion Turbine Cuyana Distribuidora de Gas Cuyana S.A. DSM Demand Side Management ECR Environmental Cost Recovery EEI Electric Energy, Inc. EKPC East Kentucky Power Cooperative, Inc. E.ON E.ON AG E.ON Spain E.ON Espana S.L. E.ON U.S. E.ON U.S. LLC EPA U.S. Environmental Protection Agency EPAct 2005 Energy Policy Act of 2005 FAC Fuel Adjustment Clause FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FGD Flue Gas Desulfurization Fidelia Fidelia Corporation (an E.ON affiliate) GHG Greenhouse Gas GSC Gas Supply Clause ICSID International Council for the Settlement of Investment Disputes IMEA Illinois Municipal Electric Agency IMPA Indiana Municipal Power Agency IRS Internal Revenue Service KCCS Kentucky Consortium for Carbon Storage Kentucky Commission Kentucky Public Service Commission KU Kentucky Utilities Company Kwh Kilowatt hours LEM LG&E Energy Marketing Inc. LG&E Louisville Gas and Electric Company LIBOR London Interbank Offered Rate MISO Midwest Independent Transmission System Operator MMBtu Million British thermal units Moody's Moody's Investor Services, Inc. Mw Megawatts NAAQS National Ambient Air Quality Standards NGHH Natural Gas-Henry Hub NOV Notice of Violation NOx Nitrogen Oxide OCI Other Comprehensive Income OMU Owensboro Municipal Utilities OVEC Ohio Valley Electric Corporation PBR Performance Based Rates PUHCA Public Utility Holding Company Act PUHCA 1935 Public Utility Holding Company Act of 1935 PUHCA 2005 Public Utility Holding Company Act of 2005 PPL PPL Corporation RSG Revenue Sufficiency Guarantee S&P Standard and Poor's Rating Service SCR Selective Catalytic Reduction Servco LG&E and KU Services Company (formerly E.ON U.S. Services Inc.) SIP State Implementation Plan SO2 Sulfur Dioxide TC2 Trimble County Unit 2 Trimble County LG&E's Trimble County generating station Virginia Commission Virginia State Corporation Commission WKE Western Kentucky Energy Corp. and its Affiliates WNA Weather Normalization Adjustment E.ON U.S. LLC and Subsidiaries Condensed Consolidated Financial Statements (Unaudited) As of September 30, 2010 and December 31, 2009 and for the three and nine months ended September 30, 2010 and 2009 Table of Contents Financial Statements: Condensed Consolidated Statements of Income 1 Condensed Consolidated Statements of Comprehensive Income (Loss) 3 Condensed Consolidated Statements of Retained Deficit 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements: Note 1 - General 10 Note 2 - Goodwill 13 Note 3 - Discontinued Operations 14 Note 4 - Rates and Regulatory Matters 16 Note 5 - Asset Retirement Obligations 24 Note 6 - Derivative Financial Instruments 24 Note 7 - Fair Value Measurements 29 Note 8 - Pension and Other Postretirement Benefit Plans 34 Note 9 - Income Taxes 35 Note 10 - Short-Term and Long-Term Debt 38 Note 11 - Commitments and Contingencies 40 Note 12 - Related Party Transactions 50 Note 13 - Share Performance Plan 50 Note 14 - Subsequent Events 50 E.ON U.S. LLC and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) (Millions of $) Three Months Ended Nine Months Ended September 30, September 30, Operating revenues: Electric $ Gas 30 28 Other - 1 1 2 Total operating revenues Operating expenses: Fuel for electric generation Power purchased 29 34 97 Gas supply expenses 10 10 Other operation and maintenance expenses 71 Depreciation, accretion and amortization 73 72 Total operating expenses Operating income Derivative gain (loss) (Note 6) 29 (4 ) 18 12 Interest expense (Notes 6 and 10) 6 6 19 18 Interest expense to affiliated companies (Notes 10 and 12) 39 40 Other income (expense) - net 2 (3
